NO. 07-04-0365-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                DECEMBER 13, 2004
                          ______________________________

                                 BALTIMORE RAMIREZ,

                                                                Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

           FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

                  NO. CR-03J-151; HON. ROLAND SAUL, PRESIDING
                        _______________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

       Appellant Baltimore Ramirez challenges his conviction of sexual assault of a child.

Through one issue, he contends that the trial court erred in not permitting him to voir dire

the jury panel on a particular condition of probation, that condition being the requirement

that sex offenders register with local authorities. We affirm the judgment of the trial court.

       During voir dire, the following exchange took place at the bench:

       MR. SPRIGGS: Your Honor, I wonder if they filed a motion regarding
       registration and the prosecution went over - -

       [THE STATE]: You need to talk where they can’t hear you.
MR. SPRIGGS: And the prosecution went over the probation, and that’s a
condition of probation, registration is a part of that. I think it’s the same
situation about registration as it is with the probation. That’s certainly a part,
and they opened the door through that.

THE COURT: How did that open the door?

MR. SPRIGGS: They asked the jury, did they know the conditions of
probation. That would be a condition of probation.

      Now I need to know whether or not they would consider that, or how
they would consider it.

THE COURT: I think you are entitled to talk about the conditions of probation.
What is your position?

[THE STATE]: Our position, Your Honor, is that that is not a decision that
they can base any decision on sexual registration requirement. And since
they do not have any bearing on that, it would not be appropriate and - -

[THE STATE]: Your Honor, another thing is, it’s the law, you are not to
mention that, that’s the law, just conditions of probation, it’s the law and you
could order him to counseling and treatment and that kind of thing, but once
you mention the probation, that this is not technically correct, and that’s the
law, and you have to do that regardless. We have no problem with him
talking about the conditions of probation, what probation is about and all that,
but it’s not a condition of probation to register. That’s the law.

MR. SPRIGGS: Your Honor, it says in the probation that you can’t commit no
other crimes against the U.S., and also that’s the law, and that’s a condition
that he must obey. If, in fact, he is convicted of this crime, it      does
become a part of the conditions of probation.

THE COURT: So you want to talk about every possible offense someone
could commit?

MR. SPRIGGS: No, sir. What I want to talk about is that specific condition
because that’s mandatory.

THE COURT: I don’t believe that’s - - I don’t believe you can go into that, and
I’m not going to allow you to.

MR. SPRIGGS: Okay. I just want to put it on the record.



                                        2
Appellant contends, before us, that he should have been allowed to question the jury

regarding the requirement to register as a sex offender. Yet, we note that omitted from the

exchange between the trial court and defense counsel (as well as the record) was mention

of any particular questions counsel sought to pose to the venire. This is fatal because it

is not enough to inform the trial court of a particular topic on which one hopes to conduct

voir dire. Rather, the particular question or questions that the litigant intends to ask must

be disclosed to preserve any complaint about the trial court’s ruling. Sells v. State, 121
S.W.3d 748, 756 (Tex. Crim. App.), cert. denied, 540 U.S. 986, 124 S. Ct. 511, 157 L. Ed. 2d
378 (2003); Mohammad v. State, 127 S.W.3d 163, 170 (Tex. App.–Houston [1st Dist.] 2003,

pet. ref’d). Since that was not done here, we overrule the issue.

       Accordingly, the judgment of the trial court is affirmed.



                                                  Per Curiam



Do not publish.




                                             3